DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected Group 1, Claims 1 – 14.  Claim 15 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/21/2022.  The restriction is made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2015/0023748 Carberry et al. (‘Carberry hereafter),
U.S. 2016/0221691 Mats Enmar (‘Enmar hereafter), 
U.S. 4,945,488 Carver et al. (‘Carver hereafter), 
U.S. 10,139,808 Engelbart et al. (‘Engelbart hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 15 are currently being examined. 
Claim 15 has been withdrawn.
No Claims have been canceled.
Claim 16 is objected to for allowable subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 5 , 7 & 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2015/0023748 Carberry et al. (‘Carberry hereafter).

		Regarding Claim[s] 1, ’Carberry discloses all the claim limitations including: An assembly method comprising: providing a digital model of at least part of an aircraft airframe (‘Carberry, Abstract, Fig 11, #S84, #S86, #S88, Fig 12, #104, #106, aircraft panel, Para 0002, 0034, 0045, 0063, structure of aircraft airframe), the digital model of the at least part of the aircraft airframe comprising a respective digital model of each of a plurality of component parts of the aircraft airframe (‘Carberry, Para 0034, 0178, Clm 20); providing the plurality of component parts of the aircraft airframe (‘Carberry, Para 0002, Abst), 
each of the plurality of component parts comprising one or more predrilled fastener holes (‘Carberry, Para 0007, 0017, 0038); 
fixing a first component part to a support structure (‘Carberry, Para 0002 & 0003); 
fixing a second component part to an end effector of a robot arm (‘Carberry, Para 0005, 0068, 0069, 0072, 0073); 
using the digital model of the at least part of the aircraft airframe (‘Carberry, Para 0002, fasten panels to a structure to provide an airframe, Fig 11, Para 0178, CAD model of panel), 
controlling the robot arm to move the second component part relative to the first component part thereby moving the second component part into a position relative to the first component part specified in the digital model of the at least part of the aircraft airframe (‘Carberry, Para 0066), and 
causing one or more predrilled holes in the second component part to align with one or more predrilled holes in the first component part respectively (‘Carberry, Para 0007, 0017, 0034, 0035, 0038, 0045, 0104, 0133, Figs 5 & 6); and 
attaching the second component part to the first component part by inserting a respective fastener through each pair of the aligned predrilled holes (‘Carberry, Para 0002, 0063, 0196), thereby producing an assembled at least part of the aircraft airframe (‘Carberry, Clm 10). 
Regarding Claim[s] 2, ’Carberry discloses all the claim limitations including: further comprising measuring, 
by a position measurement system (’Carberry, Para 0007, alignment processor may be configured to, using measurements of light shone through predrilled hole) a position of the support structure relative to the position measurement system (’Carberry, Para 0007), 
wherein the step of controlling the robot arm comprises using the measured position of the support structure relative to the position measurement system (’Carberry, Fig 5, Process flow chart, Fig 6, Process flow chart alignment process, Fig 7, Process flow chart normalization process). 

Regarding Claim[s] 3, ’Carberry discloses all the claim limitations including: further comprising measuring, by a position measurement system, a position of the end effector relative to the position measurement system (’Carberry, Fig 5, #S28), wherein the step of controlling the robot arm comprises using the measured position of the end effector relative to the position measurement system (’Carberry, Paras 0023 – 0025). 

Regarding Claim[s] 4, ’Carberry discloses all the claim limitations including: further comprising locking a position of the robot arm during the step of attaching the second component part to the first component part (’Carberry, Abst, Para 0005, holds the part to be drilled to eliminate deflection in opposite direction). 
Regarding Claim[s] 5, ’Carberry discloses all the claim limitations including: using the robot arm and/or one or more further robot arms, attaching a plurality of further component parts to the first component part and/or the second component part thereby to assemble the at least part of the aircraft airframe (’Carberry, Abst, teaches a first and second member, Para 0009 teaches a plurality of points on a member, Para 0036 teaches drilling when a part is pressed against by the member and a further member). 

Regarding Claim[s] 7, ’Carberry discloses all the claim limitations including: measuring a surface of the assembled at least part of the aircraft airframe (’Carberry, Para 0007, light detection system measuring light in predrilled hole); and determining a second digital model of the at least part of the aircraft airframe using the measurements of the surface of the assembled least part of the aircraft airframe (’Carberry, Para 0059, Fig 12, first and second CAD models, Para 0179 second CAD model to model the normalization system #31, Para 0002, provide panel to be flush with outer surface of airframe). 

Regarding Claim[s] 10, ’Carberry discloses all the claim limitations including: step of providing the plurality of component parts of the aircraft airframe (‘Carberry, Para 0034, 0178, Clm. 20) comprises, for each of the plurality of component parts: providing a first digital model of that component part (‘Carberry, Abst, Fig 11, #S84, #S86, #S88, Fig 12, #104, #106, aircraft panel, Para 0002, 0034, 0045, 0063, structure of aircraft airframe); producing an initial physical part using the first digital model (‘Carberry, Abst, Drilling apparatus used to produce physical part, Para 0059, CAD models); 
measuring a surface of the initial physical part (’Carberry, Para 0007, light detection system measuring light in predrilled hole); creating a second digital model using the measurements of the surface of the initial physical part (’Carberry, Para 0059, Fig 12, first and second CAD models, Para 0179 second CAD model to model the normalization system #31, Para 0002, provide panel to be flush with outer surface of airframe), the second digital model being a digital model of the initial physical part (’Carberry, Para 0059, Fig 12, first and second CAD models, Para 0179 second CAD model to model the normalization system #31, Para 0002, provide panel to be flush with outer surface of airframe);  specifying one or more fastener holes in the second digital model (‘Carberry, Para 0007, 0017, 0038); and drilling one or more fastener holes in the initial physical part using the second digital model with the one or more fastener holes specified therein (’Carberry, Para 0036 teaches drilling when a part is pressed against by the member and a further member), thereby producing that component part of the aircraft airframe (‘Carberry, Abst, Drilling apparatus used to produce physical part, Para 0059, CAD models). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0023748 Carberry et al. (‘Carberry hereafter), and in view of U.S. 2016/0221691 Mats Enmar (‘Enmar hereafter).

Regarding Claim[s] 6, ’Carberry discloses all the claim limitations except is silent regarding: at least part of the aircraft airframe is assembled in such a way that a longitudinal axis of the at least part of the aircraft airframe is substantially vertical. 
		However, ‘Enmar teaches: Fig 4, Para 0080, 0091, #8 holds frame #2 for forming a structure as shown in Fig 4 in a vertical direction, are assembled using a quick coupling arrangement #10 using standard tools and a production line.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Carberry with a vertical assembling arrangement as taught by ‘Enmar in order to use standard tools and a production lines (‘Enmar, Para 0091).

Claim 8 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0023748 Carberry et al. (‘Carberry hereafter), and in view of U.S. 4,945,488 Carver et al. (‘Carver hereafter), and in further view of U.S. 2018/0067476 Engelbart et al. (‘Engelbart hereafter).

	Regarding Claim[s] 8, ’Carberry discloses all the claim limitations except is silent regarding: providing an aircraft skin; measuring a surface of the aircraft skin; creating a digital model of the aircraft skin using the measurements of the surface of the aircraft skin; digitally assembling the second digital model of the at least part of the aircraft airframe with the digital model of the aircraft skin; using the digitally assembled second digital model of the at least part of the aircraft airframe and the digital model of the aircraft skin, 
		creating a digital model of a shim, the shim filling a gap between the second digital model of the at least part of the aircraft airframe and the digital model of the aircraft skin; and producing a physical shim using the digital model of the shim. 
		However, ‘Carver does teach: providing an aircraft skin (‘Carver, Col. 1, ln 49 – 64, stressed skin construction for an aircraft); measuring a surface of the aircraft skin (‘Carver, Col. 10, ln 11 – 21, microprocessor controlled measuring means to verify relationship between tangible elements or product with data model of product); creating a digital model of the aircraft skin using the measurements of the surface of the aircraft skin (Carver, Col. 10, ln 11 – 21, microprocessor controlled measuring means to verify relationship between tangible elements or product with data model of product);
		digitally assembling the second digital model of the at least part of the aircraft airframe with the digital model of the aircraft skin (‘Carver, Col. 10, ln 42 – 66, virtual image of coordinating points on parts of tools and location of points on parts are assembled into the tool); using the digitally assembled second digital model of the at least part of the aircraft airframe and the digital model of the aircraft skin (‘Carver, Col. 10, ln 3 – 66, data model of component parts, Col. 11. ln 36 – 66, master design definition in 3-Dimensional graphics computer system). 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Carberry with digital model of the aircraft skin as taught by ‘Carver in order to provide a means to measure the aircraft skin (‘Carver, Col. 10, ln 11 – 21).
		‘Engelbart teaches: creating a digital model of a shim (‘Engelbart, Abst, digital model for skin and digital model for shim), the shim filling a gap between the second digital model of the at least part of the aircraft airframe and the digital model of the aircraft skin (‘Engelbart, Para 0004, fill in the gap, Para 0063, fill gap between substructure and shim, including calculating mating areas set of deviations of the skin’s built up thickness from skin’s digital model); and producing a physical shim using the digital model of the shim (‘Engelbart, Para 0064, digital model of shim, shim generated for areas for potential shimming).  
		Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Carver with a digital model of a 

shim as taught by ‘Engelbart in order to provide for the deviations greater than the engineering design allowance (‘Engelbart, Fig 15).

Regarding Claim[s] 9, ’Carberry discloses all the claim limitations including: The assembly method according to claim 8, further comprising: attaching the physical shim to the assembled at least part of the aircraft airframe; and attaching the aircraft skin to the assembled at least part of the aircraft airframe with the physical shim attached thereto (‘Engelbart, Figs 15 & 16). 

Claim 11, 12 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0023748 Carberry et al. (‘Carberry hereafter), and in view of U.S. 4,945,488 Carver et al. (‘Carver hereafter), 

Regarding Claim[s] 11, ’Carberry discloses all the claim limitations including: The assembly method according to claim 10, wherein the step of drilling one or more fastener holes in the initial physical part comprises (’Carberry, Para 0036 teaches drilling when a part is pressed against by the member and a further member): 
attaching, using attachment features of the initial physical part (‘Carver, Col. 14, ln 48 – 56, candlesticks #112 support optical targets), 
the initial physical part to a machining fixture (‘Carver, Col. 34, ln 35 – 46, NC machine fixture); determining a datum, the datum being dependent upon the relative positions of the attachment features (‘Carver, Col. 34, ln 35 – 46, NC machine fixture, NC programing requires a Datum on an X, Y, and/ or Z coordinate system); and controlling drilling apparatus with respect to the datum to drill the one or more fastener holes in the initial physical part so as to produce that component part of the aircraft airframe (‘Carver, Col. 9, ln 64 – Col. 10, ln 2, CNC controlled robots, Col. 34, ln 45 – 51, drill, ream). 

Regarding Claim[s] 12, ’Carberry discloses all the claim limitations including: step of providing the plurality of component parts of the aircraft airframe comprises, for each of the plurality of component parts (‘Carberry, Para 0034, 0178, Clm 20): 
Except, ‘Carberry is silent regarding: providing a workpiece comprising a plurality of attachment features for attaching the workpiece to a machining fixture; attaching  using the attachment features, the workpiece to the machining fixture; 
determining a datum, the datum being dependent upon the relative positions of the attachment features; providing a first digital model of that component part; and controlling machining apparatus with respect to the datum to machine the workpiece attached to the machining fixture so as to produce that component part as specified by the first digital model. 
‘Carver teaches: providing a workpiece comprising a plurality of attachment features for attaching the workpiece to a machining fixture; attaching (‘Carver, Col. 3, ln 59 – 68, attached to rough structure to be removed and mated with gauging master and aircraft part assembled on a jig), using the attachment features (‘Carver, Col. 14, ln 48 – 56, candlesticks #112 support optical targets), 
the workpiece to the machining fixture; 
determining a datum, the datum being dependent upon the relative positions of the attachment features (‘Carver, Col. 34, ln 35 – 46, NC machine fixture, NC programing requires a Datum on an X, Y, and/ or Z coordinate system); providing a first digital model of that component part; and controlling machining apparatus with respect to the datum to machine the workpiece attached to the machining fixture so as to produce that component part as specified by the first digital model (‘Carver, Col. 3, ln 3 – 10, master model from engineering data). 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Carberry with workpieces with attachment features as taught by ‘Carver in order to provide a rough structure to be removed and mated with gauging master and aircraft part assembled on a jig (Col. 3, ln 59 – 68). 

Regarding Claim[s] 14, ’Carberry discloses all the claim limitations including: step of providing a digital model of at least part of an aircraft airframe (‘Carberry, Abstract, Fig 11, #S84, #S86, #S88, Fig 12, #104, #106, aircraft panel, Para 0002, 0034, 0045, 0063, structure of aircraft airframe).
Except, ‘Carberry is silent regarding: comprises digitally assembling the second digital models of the component. 
However, ‘Carver teaches: comprises digitally assembling the second digital models of the component parts (‘Carver, Col. 10, ln 42 – 66, virtual image of coordinating points on parts of tools and location of points on parts are assembled into the tool). 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Carberry with digitally assembling components as taught by ‘Carver in order to provide a virtual image of the coordinating points on parts of tools and location of points on parts to be assembled (‘Carver, Col. 10, ln 42 – 66).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 13 with the limitations of claim 10, 11, and 1.  Specifically, the prior art does not teach the combination of limitations wherein "first component part is fixed to the support structure using attachment features of the first component; and/or the second component part is fixed to the end effector using attachment features of the second component.”
The closest prior art is as cited above (‘Carberry and ‘Carver).
 ‘Carberry does not teach an attachment feature. 'Carver does teach an end effector. 
 Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Conclusion
Examiner appreciates Applicant’s usage of the form PTO-SB-439 for internet communications. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
02/09/2022